PeR Ctjbiam.
Defendant appellant presents foremost assignment of error based upon exception to denial of her motion for judgment as of nonsuit. But, in this connection, the evidence offered taken in the light most favorable to the State is sufficient to support the verdict rendered. And since the charge of the court is not set forth in the record of case on appeal, it is presumed that the trial judge correctly instructed the jury. Indeed there is no exception to the charge.
And while the case on appeal contains three hundred and sixty-four other exceptions taken in the course of the trial in Superior Court, error for which the judgment below should be disturbed is not made to appear.
Hence there is
No error.